UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 18, 2013 ACXIOM CORPORATION (Exact Name of Registrant as Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-1316371-0581897 (Commission File Number)(IRS Employer Identification No) 601 E. Third St., Little Rock, Arkansas72201 (Address of Principal Executive Offices)(Zip Code) 501-342-1000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 18, 2013, Acxiom Corporation (the “Company”) announced that its Board of Directors (the “Board”) amended the terms of the Company’s existing share repurchase program (the “Repurchase Program”) which was initially adopted by the Board on August 29, 2011, and subsequently amended on December 5, 2011, May 24, 2012 and February 5, 2013, so as to (i) authorize an additional $50 million in repurchases, thereby making the total amount authorized for repurchase $250 million, and (ii) extend the term of the Repurchase Program through November 12, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 18, 2013 ACXIOM CORPORATION By: /s/ Jerry C. Jones Name: Jerry C. Jones Title: Chief Ethics and Legal Officer & Executive Vice President
